
	

113 HR 3014 IH: Fresh Start Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3014
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Cohen introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To permit expungement of records of certain nonviolent
		  criminal offenses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fresh Start Act of
			 2013.
		2.Expungement of
			 criminal records for certain nonviolent offenders
			(a)In
			 generalChapter 229 of title 18, United States Code, is amended
			 by inserting after subchapter C the following new subchapter:
				
					DExpungement
						
							Sec.
							3631. Expungement of certain criminal
				  records in limited circumstances.
							3632. Requirements for
				  expungement.
							3633. Procedure for
				  expungement.
							3634. Effect of expungement.
							3635. Reversal of expunged
				  records.
						
						3631.Expungement of
				certain criminal records in limited circumstances
							(a)In
				generalAny eligible individual convicted of a nonviolent offense
				may file a petition under this subchapter for expungement with regard to that
				nonviolent offense.
							(b)Definition of
				nonviolent offenseIn this
				subchapter, the term nonviolent offense means any offense under
				this title that—
								(1)is not a crime of
				violence (as such term is defined in section 16 of title 18, United States
				Code); or
								(2)is not an offense
				that, by its nature, involves a substantial risk that physical force against
				the person or property of another may be used in the course of committing the
				offense.
								3632.Requirements
				for expungementAn individual
				is eligible for expungement under this subchapter if that individual—
							(1)at the time of
				filing, had never been convicted of any criminal offense (including any offense
				under State law) other than nonviolent offenses committed in a single criminal
				episode that includes the offense for which expungement is sought; and
							(2)has fulfilled all
				requirements of the sentence of the court in which the individual was convicted
				of that nonviolent offense, including—
								(A)paying all fines,
				restitutions, or assessments;
								(B)completion of any
				term of imprisonment or period of probation;
								(C)meeting all
				conditions of a supervised release; and
								(D)if so required by the terms of the
				sentence, remaining free from dependency on or abuse of alcohol or a controlled
				substance for a period of not less than 1 year.
								3633.Procedure for
				expungement
							(a)PetitionA petition for expungement may be filed
				only in the court in which the petitioner was convicted of the nonviolent
				offense for which expungement is sought. The clerk of the court shall serve
				that petition on the United States Attorney for that district. Except as
				provided under subsection (d), not later than 60 days after service of such
				petition, the United States Attorney may submit recommendations to the court
				and provide a copy of those recommendations to the petitioner.
							(b)Submission of
				evidenceThe petitioner and the Government may file with the
				court evidence relating to the petition.
							(c)Basis for
				decisionIn making a decision on the petition, the court shall
				consider all evidence and weigh the interests of the petitioner against the
				best interests of justice and public safety.
							(d)Subsequent
				petitionIf the court denies the petition, the petitioner may not
				file another such petition until the date that is 2 years after the date of
				such denial.
							(e)Mandatory grant
				of petition
								(1)In
				generalExcept as provided in paragraph (2), the court shall
				grant the petition of an eligible petitioner who files the petition on a date
				that is not earlier than the date that is 7 years after the date on which the
				petitioner has fulfilled all requirements of the sentence. The United States
				Attorney may not submit recommendations under subsection (a) with regard to
				that petition.
								(2)ExceptionsThe court may not grant under this
				subsection the petition of a petitioner who has committed a nonviolent offense
				that is one of the following:
									(A)Any offense under
				this title that causes the petitioner to be required to register under the
				Sexual Offender Registration and Notification Act.
									(B)Any offense under
				this title that causes a victim or victims to sustain a loss of not less than
				$25,000.
									3634.Effect of
				expungement
							(a)In
				generalAn order granting expungement under this subchapter shall
				restore the individual concerned, in the contemplation of the law, to the
				status such individual occupied before the arrest or institution of criminal
				proceedings for the nonviolent offense that was the subject of the
				expungement.
							(b)No
				disqualification; statementsAn individual whose petition under
				this subchapter is granted shall not be required to divulge information
				pertaining to the nonviolent offense with regard to which expungement is
				sought, nor shall such individual be held under any provision of law guilty of
				perjury, false answering, or making a false statement by reason of the failure
				of the individual to recite or acknowledge such arrest or institution of
				criminal proceedings, or results thereof, in response to an inquiry made of the
				individual for any purpose. The fact that such individual has been convicted of
				the nonviolent offense concerned shall not operate as a disqualification of
				such individual to pursue or engage in any lawful activity, occupation, or
				profession.
							(c)Records expunged
				or sealedExcept as provided under section 3635, on the grant of
				a petition under this subchapter, the following shall be expunged:
								(1)Any official
				record relating to the arrest of the petitioner, the institution of criminal
				proceedings against the petitioner, or the results thereof (including
				conviction) for the nonviolent offense with regard to which expungement is
				sought.
								(2)Any reference in any official record to the
				arrest of the petitioner, the institution of criminal proceedings against the
				petitioner, or the results thereof (including conviction) for the nonviolent
				offense with regard to which expungement is sought.
								(d)ExceptionsThe
				Attorney General may make rules providing for exceptions to subsection (c) as
				the Attorney General determines necessary to serve the interests of justice and
				public safety.
							(e)Reversal of
				expungementThe records or
				references expunged under this subchapter shall be restored by operation of law
				as public records and may be used in all court proceedings if the individual is
				convicted of any Federal or State offense after the date of expungement.
							3635.Disclosure of
				expunged records
							(a)Record of
				disposition To be retainedThe Attorney General shall retain an
				unaltered nonpublic copy of—
								(1)any record that is
				expunged; and
								(2)any record
				containing a reference that is expunged.
								(b)Law enforcement
				purposesThe Attorney General shall maintain a nonpublic index of
				the records described under subsection (a) containing, for each such record,
				only the name of, and alphanumeric identifiers that relate to, the individual
				who is the subject of such record, the word expunged, and the name
				of the person, agency, office, or department that has custody of the expunged
				record, and shall not name the offense committed. The index shall be made
				available only to an entity to which records may be made available under
				subsection (d) or to any Federal or State law enforcement agency that has
				custody of such records.
							(c)Authorized
				disclosures
								(1)In
				generalExcept as provided in paragraph (2), any record described
				in subsection (a) pertaining to an individual may be made available
				only—
									(A)to a Federal or State court or Federal,
				State, or local law enforcement agency, in the case of a criminal investigation
				or prosecution of an individual or in conducting a background check on an
				individual who has applied for employment by such court or agency; or
									(B)to any State or local agency with
				responsibility for the issuance of licenses to possess firearms, in the case of
				an individual applying for such a license.
									(2)Authorized
				disclosure to individualsOn application of the individual to
				whom a record described under subsection (a) pertains, that record may be made
				available to the individual.
								(d)Punishment for
				improper disclosureWhoever intentionally makes or attempts to
				make a disclosure, other than a disclosure authorized under subsection (c), of
				any record or reference that is expunged under this subchapter shall be fined
				under this title or imprisoned not more than one year, or
				both.
							.
			(b)Clerical
			 amendmentThe table of subchapters at the beginning of chapter
			 229 of title 18, United States Code, is amended by adding at the end the
			 following item:
				
					
						D.Expungement3631
					
					.
			(c)Effective
			 dateThe amendments made by this Act shall apply to individuals
			 convicted of an offense before, on, or after the date of enactment of this
			 Act.
			3.Incentive
			 payments under the Byrne grants program for States to implement certain
			 expungement procedures and requirementsSection 505 of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3755) is amended by adding at
			 the end the following new subsection:
			
				(i)Payment
				incentives for States To implement certain expungement procedures and
				requirements
					(1)Payment
				incentives
						(A)BonusIn the case of a State that receives funds
				for a fiscal year (beginning with fiscal year 2014) under this subpart and that
				has in effect throughout the State for such fiscal year laws to provide for
				expungement with respect to certain criminal records that are substantially
				similar to the Federal rights, procedures, requirements, effects, and penalties
				set forth in subchapter D of chapter 229 of title 18, United States Code, the
				amount of funds that would otherwise be allocated under this subpart to such
				State for such fiscal year shall be increased by 5 percent.
						(B)PenaltyIn the case of a State that receives funds
				for a fiscal year (beginning with fiscal year 2014) under this subpart and that
				does not have in effect throughout the State for such fiscal year laws to
				provide for expungement with respect to certain criminal records that are
				substantially similar to the Federal rights, procedures, requirements, effects,
				and penalties set forth in subchapter D of chapter 229 of title 18, United
				States Code, the amount of such funds that would otherwise be allocated under
				this subpart to such State for such fiscal year shall be decreased by 5
				percent.
						(2)ReportsThe Attorney General shall submit to the
				Committee of the Judiciary of the House of Representatives and the Committee of
				the Judiciary of the Senate an annual report (which shall be made publicly
				available) that, with respect to the year involved—
						(A)lists the States that have (and those
				States which do not have) in effect throughout the State laws to provide for
				expungement with respect to certain criminal records that are substantially
				similar to the Federal rights, procedures, requirements, effects, and penalties
				set forth in subchapter D of chapter 229 of title 18, United States Code;
				and
						(B)describes the
				increases granted to States under
				paragraph (1)(A), the penalties imposed
				on States under
				paragraph (1)(B), and the amounts that
				States being penalized under
				paragraph (1)(B) would have received if
				such States had in effect laws described in
				subparagraph (A) of this
				paragraph.
						(3)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection for each of the fiscal years 2014 through 2019, in addition
				to funds made available under section 508, such sums as may be necessary, but
				not to exceed the amount that is 5 percent of the total amount appropriated
				pursuant to such section for such fiscal
				year.
					.
		
